PER CURIAM.
The deputy commissioner’s order is affirmed because there is competent, substantial evidence in the record to support his finding that claimant did not suffer an injury arising out of and in the course of his employment. We disagree, however, with the deputy’s finding that claimant’s claim was barred by the doctrine of Martin Co. v. Carpenter, 132 So.2d 400 (Fla.1961). There is no competent substantial evidence in the record to show that claimant intentionally misrepresented his physical condition when applying for the job of fish camp manager.
AFFIRMED.
WENTWORTH, NIMMONS and ZEH-MER, JJ., concur.